DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2-8, 13-17, 53-55, 72, and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 January 2021.

Status of the Claims
This is a response to Applicant’s response to restriction requirement filed on 28 January 2021, wherein: 
Claims 1, 43, and 44 are elected.
Claims 2-8, 13-17, 53-55, 72, and 73 are withdrawn.
Claims 9-12, 18-42, 45-52, 56-71, and 74-138 are cancelled.
Claims 1, 43, and 44 are being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second game module compris[ing] a skill transfer module configured to permit the user to demonstrate retention of the targeted cognitive skill in a virtual environment outside the skill training module” and “(f) following completion of the mission, performing a skill retention exercise in the skill transfer module, the skill transfer module comprising a second story line for presenting retention challenge tasks to the user, wherein the retention challenge tasks are different from the challenge tasks presented in skill training module, wherein the retention challenge tasks are configured for the user to demonstrate retention of the targeted cognitive skill” of claim 1 and “wherein the skill training module is configured to train motivational inhibition and the skill transfer module is configured for the user to demonstrate retention of the skill of motivational inhibition” of claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Regarding the entering of new matter, it is recommended to pay close attention to what is disclosed in the originally filed specification regarding these limitations so that any amendments to the drawings do not exceed what was originally disclosed and create a new matter situation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple abbreviations and acronyms throughout the specification.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.
The term “wave” is misspelled as “waive” in line 29 of pg. 29.
Appropriate correction is required.

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  It is also noted that the quantity of documents cited throughout specification is quite large (the Office counts at least 15 documents incorporated by reference), yet these documents are not provided in an information disclosure statement.  It is recommended that Applicant also file an appropriate information disclosure statement regarding these documents.

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 43, and 44 are objected to because of the following informalities:  
Step (b) of claim 1 recites the abbreviation “EEG”.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.
Claim 44 is missing the term “and” ending the limitation preceding the last limitation.
Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a computer-based virtual learning curriculum configured to train a cognitive skill in the user” in claim 1.
“a skill training module for training a targeted cognitive skill” in claim 1
“a skill transfer module configured to permit the user to demonstrate retention of the targeted cognitive skill in a virtual environment outside the skill training module” in claim 1.
“a first story line for advancing a user avatar toward completion of a mission while eliciting high attention state levels in the user” in claim 1.
“the challenge tasks are configured to train a targeted cognitive skill in the user” in claim 1.
“a second story line for presenting retention challenge tasks to the user” in claim 1.
“the retention challenge tasks are configured for the user to demonstrate retention of the targeted cognitive skill” in claim 1.
“the skill training module is configured to train motivational inhibition” in claim 43.
“the skill transfer module is configured for the user to demonstrate retention of the skill of motivational inhibition” in claim 43.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a skill training module for training a targeted cognitive skill” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training a targeted cognitive skill.  Furthermore, the specification provides two different definitions of a skill training module.  Line 38 of pg. 12 - line 2 of pg. 13 recite “As used herein, the term ‘skill training module’ refers to a type of video game learning module designed to teach one or several targeted cognitive skills within a virtual fantasy world. For example, the user may enter this module first upon beginning the first mission of the video game and then each succeeding mission. The skill training module is configured to train one or more of the user's cognitive skills in an entertaining and rapid manner.”  Separately, lines 34-39 of pg. 14 recite “As used herein, ‘skill training module’ refers to a mission in the 

Claim limitation “a skill transfer module configured to permit the user to demonstrate retention of the targeted cognitive skill in a virtual environment outside the skill training module” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for permitting the user to demonstrate retention of the targeted cognitive skill.  Furthermore, the specification provides two different definitions of a skill training module.  Lines 3-12 of pg. 13 recite “As used herein, the term ‘skill transfer module’ refers to a type of video game learning module entered after completion of the skill training module in a level or mission of the video game. The skill transfer module is configured to 

Claim limitation “a first story line for advancing a user avatar toward completion of a mission while eliciting high attention state levels in the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for advancing a user avatar toward completion of a mission while eliciting high attention state levels in the user.  To claim a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the challenge tasks are configured to train a targeted cognitive skill in the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training a targeted cognitive skill in the user.  To claim a specific computer-implemented function and then to disclose only a 

Claim limitation “a second story line for presenting retention challenge tasks to the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for presenting retention challenge tasks to the user.  Additionally, the disclosure is silent regarding what these retention challenge tasks are beyond vaguely reciting that “a ‘retention challenge task’ refers to a game element requiring a user response that is configured to demonstrate retention of a targeted cognitive skill trained in the user.”  See lines 3-4 of pg. 14 in the specification.  To claim a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the retention challenge tasks are configured for the user to demonstrate retention of the targeted cognitive skill” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for demonstrating retention of the targeted cognitive skill.  In particular, the disclosure is silent regarding what these retention challenge tasks are beyond vaguely reciting that “a ‘retention challenge task’ refers to a game element requiring a user response that is configured to demonstrate retention of a targeted cognitive skill trained in the user.”  See lines 3-4 of pg. 14 in the specification.  To claim a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “a computer-based virtual learning curriculum configured to train a cognitive skill in the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Due to the failure of the written description to disclose the corresponding, structure, material, or acts for performing the entire claimed functions identified above and to clearly link the structure, material, or acts to those functions, the written 

Claim limitation “the skill training module is configured to train motivational inhibition” in claim 43 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training motivational inhibition.  In particular, the disclosure is silent regarding any particular procedure for training motivational inhibition beyond merely defining motivational inhibition as “modifying behavior in response to punishments or rewards”.  See Table 2 in pg. 19 of the specification.  Given this definition, the disclosure is silent regarding how punishments or rewards are provided to the user in the context of the training motivational inhibition embodiment.  To claim a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claim 44 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Claim limitation “the skill transfer module is configured for the user to demonstrate retention of the skill of motivational inhibition” in claim 43 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for demonstrating retention of the skill of motivational inhibition.  In particular, the disclosure is silent regarding any particular procedure for demonstration retention of the skill of motivational inhibition beyond merely defining motivational inhibition as “modifying behavior in response to punishments or rewards”.  See Table 2 in pg. 19 of the specification.  Given this definition, the disclosure is silent regarding how punishments or rewards are provided to the user in the context of the training and retention of the skill of motivational inhibition embodiment.  To claim a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claim 44 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term "high attention state levels" in step (c) of claim 1 is a relative term which renders the claim indefinite.  The term "high attention state levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 44, it is unclear how steps (a) and (b) fit into the method of independent claim 1.  Independent claim 1 already recites different steps (a) and (b).  Thus, it is unclear whether they replace steps (a) and (b) of independent claim 1, whether they replace step (f) as step (f) of claim 1 also begins with “following completion of the mission”, or if they represent additional steps (g) and (h).  Therefore, one of ordinary skill in the art would not be apprised of the patent protection sought.  For the purposes of compact prosecution, steps (a) and (b) of claim 44 are construed as additional steps (g) and (h) to the method of independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the disclosure fails to provide sufficient written description for “the first game module comprises a skill training module for training a targeted cognitive skill” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training a targeted cognitive skill.  Furthermore, the specification provides two different definitions of a skill training module.  Line 38 of pg. 12 - line 2 of pg. 13 recite “As used herein, the term ‘skill training module’ refers to a type of video game learning module designed to teach one or several targeted cognitive skills within a virtual fantasy world. For example, the user may enter this module first upon beginning the first mission of the video game and then each succeeding mission. The skill training module is configured to train one or more of the user's cognitive skills in an entertaining and rapid manner.”  Separately, lines 34-39 of pg. 14 recite “As used herein, ‘skill training module’ refers to a mission in the game that requires use of a cognitive skill to progress to its corresponding skill transfer module. A skill training module can be a type of virtual learning curriculum uniquely designed to teach one or several cognitive skills within a series of story adventure missions. The user can enter a skill transfer module as a user avatar first upon beginning the first mission of the virtual learning curriculum and advances to each succeeding mission. The skill training module can be configured to train the user's cognitive skills in an entertaining and rapid manner.”  Furthermore, this is merely reciting that the limitation is performed in result-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  As this is interpreted to be a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  The principal function of claims is to provide notice of the boundaries of the right exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those 

Further regarding claim 1, the disclosure fails to provide sufficient written description for “the second game module comprises a skill transfer module configured to permit the user to demonstrate retention of the targeted cognitive skill in a virtual environment outside the skill training module” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for permitting the user to demonstrate retention of the targeted cognitive skill.  Furthermore, the specification provides two different definitions of a skill transfer module.  Lines 3-12 of pg. 13 recite “As used herein, the term ‘skill transfer module’ refers to a type of video game learning module entered after completion of the skill training module in a level or mission of the video game. The skill transfer module is configured to reinforce and demonstrate to the user the targeted cognitive training skills taught in the preceding skill training module(s). The skill transfer module is a game module for presenting cognitive skill retention exercises to the user following the performance by the user of a training module for training the targeted cognitive skill. The skill transfer module presents the cognitive challenge tasks in a context and/or environment that is different from the training module to demonstrate and report the adaptability of the targeted skill in real life and maximize retention for later use. For example, the skill training module can be presented as a testing environment in which cognitive challenge tasks are reviewed for multiple different uses to manage skills optimization.”  Separately, line 40 of pg. 14 - line 8 of pg. 15 recite “As used herein, ‘skill transfer module’ refers to a mission in the game that tests the user's development 

Further regarding claim 1, the disclosure fails to provide sufficient written description for “performing a training exercise in the skill training module, the skill training module comprising a first story line for advancing a user avatar toward completion of a mission while eliciting high attention state levels in the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 

Further regarding claim 1, the disclosure fails to provide sufficient written description for “wherein the challenge tasks are configured to train a targeted cognitive skill in the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training a targeted cognitive skill in the user.  As this is interpreted to be a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  The principal function of claims is to provide notice of the boundaries of the right exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits.  Accordingly, the inadequate disclosure gives rise to a failure to satisfy the written description requirements of 35 USC 112(a).  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “performing a skill retention exercise in the skill transfer module, the skill transfer module comprising a second story line for presenting retention challenge tasks to the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for presenting retention challenge tasks to the user.  Additionally, the disclosure is silent regarding what these retention challenge tasks are beyond vaguely reciting that “a ‘retention challenge task’ refers to a game element requiring a user response that is configured to demonstrate retention of a targeted cognitive skill trained in the user.”  See lines 3-4 of pg. 14 in the specification.  As this is interpreted to be a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  The principal function of claims is to provide notice of the boundaries of the right exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits.  Accordingly, the inadequate disclosure gives rise to a failure to satisfy the written description requirements of 35 USC 112(a).  Dependent claims 43 and 44 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “wherein the retention challenge tasks are different from the challenge tasks presented in skill training module, wherein the retention challenge tasks are configured for the user to demonstrate retention of the targeted cognitive skill” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the 

Further regarding claim 1, the disclosure fails to provide sufficient written description for “a computer-based virtual learning curriculum configured to train a cognitive skill in the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Due to the failure of the written description to disclose the corresponding, structure, material, or acts for performing the entire claimed functions identified above and to clearly link the structure, material, or acts to those functions, the written description fails to disclose the same regarding the virtual learning curriculum configured to train a cognitive skill in the user.  This is because the virtual learning curriculum encompasses these elements.  Thus, the failures regarding the 

Regarding claim 43, the disclosure fails to provide sufficient written description for “wherein the skill training module is configured to train motivational inhibition” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training motivational inhibition.  In particular, the disclosure is silent regarding any particular procedure for training motivational inhibition beyond merely defining motivational inhibition as “modifying behavior in response to punishments or rewards”.  See Table 2 in pg. 19 of the specification.  Given this definition, the disclosure is silent regarding how punishments or rewards are provided to the user in the context of the training motivational inhibition embodiment.  As this is interpreted to be a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  The principal function of claims is to provide notice of the boundaries of the right exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits.  Accordingly, the 

Regarding claim 43, the disclosure fails to provide sufficient written description for “the skill transfer module is configured for the user to demonstrate retention of the skill of motivational inhibition” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely recites similar language as the claim, but fails to describe an algorithm (e.g., the necessary steps and/or flowcharts) for training motivational inhibition.  In particular, the disclosure is silent regarding any particular procedure for training motivational inhibition beyond merely defining motivational inhibition as “modifying behavior in response to punishments or rewards”.  See Table 2 in pg. 19 of the specification.  Given this definition, the disclosure is silent regarding how punishments or rewards are provided to the user in the context of the training motivational inhibition embodiment.  As this is interpreted to be a computer-implemented claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  See MPEP 2181(II)(B).  The principal function of claims is to provide notice of the boundaries of the right exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits.  Accordingly, the inadequate disclosure gives rise to a failure to satisfy the written description requirements of 35 USC 112(a).  Dependent claim 44 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 43, and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method which falls under the four statutory categories (STEP 1: YES).
However, independent claim 1 recites (a) providing a learning curriculum configured to train a cognitive skill in the user, wherein the learning curriculum comprises at least a first game module and a second game module, wherein the first game module comprises a skill training module for training a targeted cognitive skill and the second game module comprises a skill transfer module configured to permit the user to demonstrate retention of the targeted cognitive skill in a virtual environment outside the skill training module; (b) measuring the EEG brain activity signals of the user and on the basis of the EEG brain activity signals calculating the attention state level of the user; (c) performing a training exercise in the skill training module, the skill training module comprising a first story line for advancing a user avatar toward completion of a mission while eliciting high attention state levels in the user, wherein an increase or decrease in the attention state level of the user produces a corresponding increase or decrease in the speed of the user avatar towards the completion of the mission; (d) during step (c), presenting challenge tasks to the user, wherein the challenge tasks are configured to train a targeted cognitive skill in the user; (e) during step (d), on the basis of the user response to the challenge tasks, calculating a skill performance score for the user and increasing the difficulty of achieving the challenge tasks when the skill performance score rises above a predetermined upper threshold and decreasing the difficulty of achieving the challenge tasks when the skill 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of identifying that the learning curriculum is computer-based and virtual (claim 1) and that the attention state level is calculated based on EEG brain activities signals (claim 1) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite the elements, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method. This is evidenced by the lack of significant structure in the figures. In particular, the figures are silent any clear structural elements for performing the claimed method.  The closest is found in Fig. 3-12 which at best illustrate screenshots of a computer screen. Evidence is also found in the generic nature in which any structural items are described in the 
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite elements (identified in Step 2A, Prong 2), these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by the lack of significant structure in the figures. In particular, the figures are silent any clear structural elements for performing the claimed method.  The closest is found in Fig. 3-12 which at best illustrate screenshots of a computer screen. Evidence is also found in the generic nature in which any structural items are described in the claims and the specification (see, for example, lines 16-22 of pg. 8, line 32 of pg. 11 - line 10 of pg. 12, lines 16-26 of pg. 12, line 32 of pg. 12 - line 12 of pg. 13, lines 13-15 of pg. 15, line 29 0f pg. 29 - line 24 of pg. 30, lines 19-24 of pg. 33, and lines 18-19 of pg. 38).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the elements are an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For example, lines 37-39 of pg. 33 recite that the “user can experience improvements in cognitive skills following training using, for example, any of the assessment methods described below, or other methods known in the art for assessing cognitive skills.”  None of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metuki (US 2015/0140525) discloses a cognitive training method for semantic skills enhancement, including assessing a behavioral inhibition measure and three behavioral approach measures.
Merzenich et al. (US 9,308,445) discloses neuroplasticity games.
Cohen et al. (US 9,498,704; US 9,849,388; and US 10,322,349) disclose learning and cognitive training in a virtual environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/Examiner, Art Unit 3715